DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 02 July 2021, regarding application number 16/425,296.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-20 remain pending in the application. Claims 1-20 are original.
Response to Arguments
Applicant's arguments filed 2 July 2021 have been fully considered but they are not persuasive. On Page 8 regarding claims 1, 7 and 16, Applicant has argued the following: “Guyot does not describe how often the spacecraft is rotated about its yaw axis while orbiting the Earth. In other words, Guyot teaches rotating the spacecraft about its yaw axis, but does not provide any explanation as to how often the spacecraft is rotated relative to its orbit around the Earth. Thus, Guyot does not teach that the spacecraft "is shifted by about one-half a rotation about the principal axis each time the spacecraft completes the orbit" as recited by claim 1.” 
Examiner disagrees for the following reasons. Paragraph [0043] of Guyot (US 20140209750 A1) teaches the spacecraft being shifted by one-half a rotation about the principal axis when the spacecraft completes an orbit around the celestial body. See “When the spacecraft is in orbit about a planet, the angle of rotational flip is preferably equal, or approximately equal, to 180°, which corresponds to an 
Although claim 1 recites “each time the spacecraft completes the orbit”, the claim does not recite how many times an orbit is completed. Claim 1 does not specify whether a single orbit is completed by the spacecraft or a plurality of orbits are completed. As stated above, the spacecraft of Guyot is shifted by one-half a rotation when it completes an orbit. Additionally, the spacecraft of Guyot is capable of executing the one-half rotation each time it completes additional orbits. See [0038]-[0041], especially [0038 “…the speed measurements can be taken for example on each orbit.”].
Furthermore, regarding claim 2, Applicant has argued the following: “However, as explained above, Guyot does not discuss how often the spacecraft is rotated about its yaw axis while orbiting the Earth.”. Examiner disagrees for the same reasons as stated above. Guyot clearly teaches rotating the spacecraft by a predetermined number of rotations as the spacecraft completes a single orbit (see Figs. 6a and 6b and [0043 ”…When the spacecraft is in orbit about a planet, the angle of rotational flip is preferably equal, or approximately equal, to 180°…”]).
For the reasons stated above, the rejections of claims 1-2, 5-8, 11-17 and 20, under 35 U.S.C. 103 have been maintained. See full rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 6021979 A and Bender hereinafter), in view of Guyot (US 20140209750 A1 and Guyot hereinafter).
Regarding Claims 1, 7 and 16
Regarding claim 1, Bender teaches a control system for a spacecraft (see Fig. 2, spacecraft attitude control system 42), the control system comprising:
one or more actuators (see Figs. 1 and 2B, momentum wheels 48 and 50);
one or more processors in electronic communication with the one or more actuators (see Figs. 2A-2B, safe-hold processor 64; Col. 5, lines 51-64); and
a memory coupled to the one or more processors (see Col. 6, lines 2-4), the memory storing data into a database and program code that, when executed by the one or more processors, causes the control system to (see Col. 5, lines 51-64):
instruct the spacecraft to enter a safing mode (see Col. 2, lines 4-11; Col. 5, lines 51-64), wherein the spacecraft revolves in an orbit around a celestial body having an atmosphere (see Fig. 1, To Earth Nadir Yaw Axis);
in response to entering the safing mode, instruct the one or more actuators to substantially align a principal axis of the spacecraft (see Fig. 1, North-South Pitch Axis) with a vector that is normal to the orbit around the celestial body (see Fig. 1; Col. 2, lines 4-11; Col. 3, lines 7-12); and
instruct the one or more actuators to rotate the spacecraft about the principal axis (see Col. 2, lines 8-9; Col. 4, lines 24-25; Col. 5, lines 58-64).
Bender is silent regarding, wherein a rotational orientation of the spacecraft relative to the celestial body is shifted by about one-half a rotation about the principal axis each time the spacecraft completes the orbit around the celestial body.
Guyot teaches a control system for unloading the inertial wheels of a spacecraft (see [0002]), where the spacecraft is caused to instruct the one or more actuators to rotate the spacecraft about the principal axis (see Figs. 1-3, axis Z; [0043]), wherein a rotational orientation of the spacecraft relative to the celestial body is shifted by about one-half a rotation about the principal axis each time the spacecraft completes the orbit around the celestial body (see Figs. 6a-6b; all of [0043], [0045] and [0017] and specifically [0043 "...When the spacecraft is in orbit about a planet, the angle of rotational flip is preferably equal, or approximately equal, to 180°, which corresponds to an inverting of the spacecraft, so that the torques exerted by the stray fields on the spacecraft before and after the rotational flip are in opposite directions and their effects are balanced progressively as shown in FIGS. 6a and 6b..."] and [0043 "…At 16000 seconds, corresponding to an orbital period…”]; see also [0038 "...the speed measurements can be taken for example on each orbit."]).
Regarding claims 7 and 16, Bender further teaches a spacecraft (see Fig. 1, spacecraft 20), comprising a main body (see Fig. 1, spacecraft body 22) defining a principal axis (see Fig. 1, North-South Pitch Axis) and Guyot further teaches a method for reducing disturbance torques experienced by a spacecraft (see Figs. 6a-6b; [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Guyot to Bender. It would have been obvious to take the control system of Bender and further include instructions for shifting the spacecraft by about one-half a rotation about the principal axis each time the spacecraft completes an orbit around the celestial body, as taught by Guyot. Guyot teaches a rotation of 180 degrees because the torques exerted by the stray fields on the spacecraft before and after the rotational flip are in opposite directions and their effects are balanced progressively. Application of the known technique taught by Guyot to the prior art system taught by Bender would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system for instructing the spacecraft to enter a safing mode, the control system further comprising instructions to: instruct the one or more actuators to rotate the spacecraft about the principal axis, wherein a rotational orientation of the spacecraft relative to the celestial body is shifted by about one-half a rotation about the principal axis each time the spacecraft completes the orbit around the celestial body. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 5 and 11
Bender (as modified by Guyot) teaches the control system of claim 1, and the spacecraft of claim 7 (as discussed above), 
Bender further teaches further comprising an antenna in electronic communication with the one or more processors (see Col. 8, lines 21-31. See also Guyot - Fig. 1, antennae 3), wherein the antenna is in wireless communication with a ground control system (see Col. 4, lines 52-54. See also Guyot - [0044]).
Regarding Claims 6 and 12
Bender (as modified by Guyot) teaches the control system of claim 5, and the spacecraft of claim 11 (as discussed above),
Bender further teaches wherein the ground control system is located upon Earth (see Col. 4, lines 52-54. See also Guyot - [0044]).
Regarding Claims 13 and 20
Bender (as modified by Guyot) teaches the spacecraft of claim 7 and the method of claim 16 (as discussed above)
Bender further teaches wherein the spacecraft further comprises two or more solar wings (see Fig. 1, solar wings 24 and 26), and wherein the two or more solar wings are substantially aligned with the principal axis of the main body of the spacecraft (see Fig. 1, North-South Pitch Axis; Col. 3, lines 7-12).
Regarding Claim 14 
Bender (as modified by Guyot) teaches the spacecraft of claim 7 (as discussed above in claim 7), 
Bender further teaches wherein the spacecraft further comprises one or more electrical devices configured to generate and store electrical power, and wherein the one or more electrical devices include solar panels (see Fig. 1, solar panels 96 and 98).
Regarding Claim 15
Bender (as modified by Guyot) teaches the spacecraft of claim 7 (as discussed above in claim 7), 
Bender further teaches wherein the one or more actuators include at least one of a control moment gyroscope (see Figs. 2A, gyros 56 and 58), a reaction wheel (see Figs. 1 and 2B, momentum wheels 48 and 50), and thrusters (see Fig 1, thrusters 60).

Claims 2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (as modified by Guyot) as applied to claims 1, 7 and 16 above, and further in view of Ho et al. (US 20080128559 A1 and Ho hereinafter).
Regarding Claims 2, 8 and 17
Bender (as modified by Guyot) teaches the control system of claim 1, the spacecraft of claim 7 and the method of claim 16 (as discussed above), wherein the one or more processors execute instructions to:
Guyot further teaches instruct the one or more actuators to rotate the spacecraft a predetermined number of rotations about the principal axis as the spacecraft completes a single orbit around the celestial body (see Figs. 6a-6b; [0043], [0045]; The spacecraft rotates 180 degrees, or half a rotation.).
Although Guyot teaches a predetermined number of rotations as the spacecraft completes a single orbit, Guyot does not explicitly teach the rate at which the spacecraft rotates. Therefore, Bender (as modified by Guyot) is silent regarding instruct the one or more actuators to rotate the spacecraft a predetermined number of rotations about the principal axis at a constant rate as the spacecraft completes a single orbit around the celestial body.
Ho teaches a control system for rotating a spacecraft to minimize disturbance torques (see [0007] and [0010]), where the spacecraft is caused to instruct the one or more actuators to rotate the spacecraft about the principal axis at a constant rate as the spacecraft completes a single orbit around the celestial body (see [0010 "Small rotations at constant rate about an inertial reference can be introduced to accommodate the precession of the orbital plane due to natural perturbation."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ho to modified Bender. It would have been obvious to take the control system of modified Bender and further include instructions for rotating the spacecraft about the principal axis at a constant rate, as taught by Ho. Ho teaches rotation at a constant rate to accommodate the precession of the orbital plane due to natural perturbation. Application of the known technique taught by Ho to the prior art system taught by modified Bender would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system for the spacecraft, the control system further comprising instructions to: instruct the one or more actuators to rotate the spacecraft a predetermined number of rotations about the principal axis at a constant rate as the spacecraft completes a single orbit around the celestial body. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Allowable Subject Matter
Claims 3-4, 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Neubrand et al. (WO 2020188207 A1 and Neubrand hereinafter), Gunther et al. (US 20200140122 A1 and Gunther hereinafter), and Damilano (US 5788188 A and Damilano hereinafter).
Neubrand teaches a spacecraft instructed to enter a safing mode, wherein the spacecraft revolves in an orbit around a celestial body having an atmosphere; and instructed to rotate about the principal axis, wherein a rotational orientation of the spacecraft relative to the celestial body is shifted by about one-half a rotation about the principal axis each time the spacecraft completes a quarter of the orbit around the celestial body. See Figs. 4-5; and [0002]-[0009], especially [0009 “…the satellite to rotate on itself at an equal speed, in inertial frame of reference, to twice the orbital pulsation (i.e. the satellite performs two turns on itself per orbit) around an axis orthogonal to the plane of the orbit.”] in the attached reference WO_2020188207_A1.
Gunther teaches a spacecraft instructed to rotate about the principal axis, wherein a rotational orientation of the spacecraft relative to the celestial body is shifted by about one-half a rotation about the principal axis each time the spacecraft completes half the orbit around the celestial body. See [0004] and [0008].
Damilano teaches a spacecraft instructed to rotate about the principal axis, wherein a rotational orientation of the spacecraft relative to the celestial body is shifted by about one-half a rotation about the principal axis each time the spacecraft completes a quarter of the orbit around the celestial body. See at least Col. 1, lines 41-51.
It is noted that these references could be used to render obvious the examined claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664